17 N.Y.3d 950 (2011)
959 N.E.2d 1022
936 N.Y.S.2d 74
2011 NY Slip Op 90309
22 CPS OWNER LLC, Respondent,
v.
JASON D. CARTER, Formerly Known as J. DOUGLAS COHEN, et al., Appellants,
et al., Defendants.
Motion No: 2011-993
Court of Appeals of New York.
Submitted August 22, 2011.
Decided November 22, 2011.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution (see Burke v Crosson, 85 NY2d 10, 18 n 5 [1995]).